Name: 2007/46/EC: Decision of the European Central Bank of 15Ã December 2006 amending Decision ECB/2001/15 on the issue of euro banknotes ( ECB/2006/25 )
 Type: Decision
 Subject Matter: monetary economics;  technology and technical regulations;  monetary relations;  free movement of capital;  EU institutions and European civil service
 Date Published: 2007-01-31

 31.1.2007 EN Official Journal of the European Union L 24/13 DECISION OF THE EUROPEAN CENTRAL BANK of 15 December 2006 amending Decision ECB/2001/15 on the issue of euro banknotes (ECB/2006/25) (2007/46/EC) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty establishing the European Community and in particular Article 106(1) thereof, Having regard to the Statute of the European System of Central Banks and of the European Central Bank and in particular Article 16 thereof, Whereas: (1) In view of the accession of Bulgaria and Romania to the European Union and their respective national central banks (NCBs) joining the European System of Central Banks (ESCB) on 1 January 2007, Decision ECB/2006/21 of 15 December 2006 on the national central banks percentage shares in the key for subscription to the European Central Banks capital (1) establishes with effect from 1 January 2007 the new weightings assigned to the each NCB that will be a member of the ESCB on 1 January 2007 in the key for subscription to the European Central Banks (ECBs) expanded capital. (2) Pursuant to Article 1 of Council Decision 2006/495/EC of 11 July 2006 in accordance with Article 122(2) of the Treaty on the adoption by Slovenia of the single currency on 1 January 2007 (2), the derogation in favour of Slovenia referred to in Article 4 of the 2003 Act of Accession (3) is abrogated with effect from 1 January 2007. (3) Article 1(d) of Decision ECB/2001/15 of 6 December 2001 on the issue of euro banknotes (4) defines the banknote allocation key and refers to the Annex to that Decision, which specifies the banknote allocation key applying from 1 May 2004. Given that new capital key weightings will apply from 1 January 2007 and that Slovenia will adopt the euro on that date, Decision ECB/2001/15 needs to be amended in order to determine the banknote allocation key applying from 1 January 2007, HAS DECIDED AS FOLLOWS: Article 1 Amendment to Decision ECB/2001/15 Decision ECB/2001/15 is amended as follows: 1. The final sentence of Article 1(d) is replaced by the following: The Annex to this Decision specifies the banknote allocation key applying from 1 January 2007. 2. The Annex to Decision ECB/2001/15 is replaced by the text set out in the Annex to this Decision. Article 2 Final provision This Decision shall enter into force on 1 January 2007. Done at Frankfurt am Main, 15 December 2006. The President of the ECB Jean-Claude TRICHET (1) See page 1 of this Official Journal. (2) OJ L 195, 15.7.2006, p. 25. (3) OJ L 236, 23.9.2003, p. 33. (4) OJ L 337, 20.12.2001, p. 52. Decision as last amended by Decision ECB/2004/9 (OJ L 205, 9.6.2004, p. 17). ANNEX BANKNOTE ALLOCATION KEY FROM 1 JANUARY 2007 European Central Bank 8,0000 % Nationale Bank van BelgiÃ «/Banque nationale de Belgique 3,2705 % Deutsche Bundesbank 27,1610 % Bank of Greece 2,4045 % Banco de EspaÃ ±a 9,9925 % Banque de France 19,0430 % Central Bank and Financial Services Authority of Ireland 1,1760 % Banca d'Italia 16,5840 % Banque centrale du Luxembourg 0,2090 % De Nederlandsche Bank 5,1535 % Oesterreichische Nationalbank 2,6680 % Banco de Portugal 2,2680 % Banka Slovenije 0,4225 % Suomen Pankki 1,6475 % Total 100,0000 %